   CaseCase
        8:20-mj-02007-JSS
            1:20-cr-00523-GHW
                           Document
                               Document
                                    7 Filed
                                        9-1 10/09/20
                                             Filed 10/21/20
                                                      Page 1Page
                                                            of 2 PageID
                                                                  1 of 2 12




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                   CLERK’S MINUTES


                                The Honorable Julie S. Sneed
                                      Courtroom 11A

                             United States v. Medghyne Calonge
                                    8:20-mj-2007-T-JSS


Date: October 9, 2020                          Court Reporter: Bill Jones
                                               Interpreter: N/A
Time: 2:25 PM–2:41 PM | Total: 16 min.
                                               Deputy Clerk: Clara Reaves

Government Counsel                             Defense Counsel
Patrick Scruggs, AUSA                          Samuel Landes, AFPD

               Initial Appearance: Rule 5/Detention Hearing/Bond Hearing

All parties appeared via zoom video hearing.
Defendant present with counsel.
Defendant orally consents to the hearing proceeding via Zoom Video.
Arrest Date: 10/9/2020.
Court summarizes the charges and advises Defendant of Rule 5 rights.
Proceedings conducted pursuant to Rule 5(c).
Court inquires as to Defendants financial status. Court finds that Defendant qualifies for the
appointment of counsel. APFD appointed for all further proceedings.
Preliminary hearing waived.
Government seeks release
Defendant does not contest the Government’s oral motion for release
Identity hearing waived.
Court grants Government’s motion for release and releases Defendant on the following
conditions: $50k signature bond to be co-signed by two individuals by 10/23/2020, surrender
passport to PTS, no new travel documents, no contact with any victims or witnesses involved
   CaseCase
        8:20-mj-02007-JSS
            1:20-cr-00523-GHW
                           Document
                               Document
                                    7 Filed
                                        9-1 10/09/20
                                             Filed 10/21/20
                                                      Page 2Page
                                                            of 2 PageID
                                                                  2 of 2 13




in the case, travel restricted to the Middle District of Florida, Southern District of New York
and Eastern District of New York.

Defendant consents to removal
Defendant directed to report to the Southern District of New York for further proceedings.
